Citation Nr: 0902820	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder other 
than tinea cruis, to include chloracne, claimed as secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for entitlement to service connection for chloracne and a 
skin rash, also claimed as acneform disease due to Agent 
Orange exposure.  

In a January 2006, the Board reopened and remanded this 
matter to the RO for further development.  Following 
completion of such development the Board adjudicated this 
matter and granted service-connection for a skin disorder 
classified as tinea cruis in a December 2007 decision.  The 
veteran appealed the portion of this decision to the extent 
that it denied service connection for a skin disorder other 
than tinea cruis to the United States Court of Appeal for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand in July 2008, vacating the portion of the decision 
which denied service-connection for a skin disorder other 
than tinea cruis.  The grant of the tinea cruis was not 
vacated as this matter was granted in full by the Board and 
was not before the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As pointed out above, the Court has vacated the portion of 
the Board's December 2007 decision which in essence denied 
service-connection for a skin disorder other than tinea cruis 
which had been granted by the Board.  The Joint Motion asked 
that the Board provide a written explanation as to why 
service connection was not granted for other skin disorders 
noted besides the tinea cruis, to include chloracne and 
dermatitis.  This was to include providing specific findings 
of fact and conclusions of law pertaining to the other skin 
disorders besides tinea cruis.

A review of the evidence reflects that further development is 
necessary to properly adjudicate these matters.  The record 
reflects that the veteran is presently receiving Social 
Security disability benefits.  To date, complete records 
related to his disability claim with the Social Security 
Administration (SSA) have not been associated with the claims 
file.  Although prior Board decisions from January 2004 and 
February 2005 indicated that Social Security records were 
obtained and associated with the claims folder, the Board 
notes that the records consist of copies of a January 1987 
Administrative Law Judge Decision granting Social Security 
benefits and some copies of disability examinations which 
were submitted by the veteran and/or his representative.  

There is no indication that complete records were obtained 
directly from the Social Security Administration (SSA), which 
raises the possibility that potentially pertinent records may 
have not been obtained.  These records are potentially 
pertinent to this claim presently on appeal.  Although 
generally VA is not bound by that determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Because the SSA's decision and the records 
upon which the agency based its determination are relevant to 
VA's adjudication of his pending claim, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In light of the need to obtain additional evidence, the Board 
finds that review of this evidence by a VA examiner is 
appropriate to provide an addendum to the VA examination from 
July 2006.  VA's duty to assist the veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should return the claims 
files to the examiner who conducted the 
July 2006 VA examination.  If this 
examiner is not available the claims 
files should be forwarded to the 
appropriate specialist for dermatological 
disorders.  The examiner should provide 
an addendum to the July 2006 examination 
and acknowledge such claims file review 
in the examination report, to include 
review of any additional evidence 
obtained.  The examiner should address 
the following:

Does the veteran have any current, 
chronic disorder(s) of the skin other 
than tinea cruis, including chloracne? 
All skin disorders should be diagnosed.  
If so, is it as least as likely as not 
(i.e., at least a 50-50- probability) 
that any current skin disorder(s) other 
than tinea cruis, to include chloracne, 
diagnosed is related to any skin 
disorders that were treated in service, 
or otherwise related to events shown in 
service, to include confirmed exposure to 
Agent Orange?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  If it is necessary 
to reschedule another examination to 
answer the above questions, such should 
be conducted.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claim for 
entitlement to service connection for a 
skin disorder other than tinea cruis, to 
include chloracne.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for an examination if scheduled, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




